By JUDGE DONALD H. RENT
On August 31, 1976, the plaintiff (then two years old) was injured while playing in a, vacant, apartment managed by the defendant. Plaintiff was struck, by older children and placed in a refrigerator in the apartment. Plaintiff alleges negligence , by way of the attractive nuisance doctrine, negligence per se under Va. Code Section 18.2-319 and Alexandria City Code $f 23-20 (now 13-1-16) and 23-33 (now 13-1-27). Defendant has. interposed a demurrer which is now before the Court
Owners may be held liable if they leave on their property, easily accessible to children of tender years, an appliance which contains hidden, concealed; or latent danger when handled by one unfamiliar with its use. Washabaugh v. Northern Virginia Construction Co., 187 Va. 767 (1948). The defendant would owe no duty to the plaintiff unless she falls within this narrow exception. Baecher v. McFarland, 183 Va. 1 (1944). The Court finds that a refrigerator is not the type of appliance that would warrant the attractive nuisance exception.
The statute and ordinance requiring the removal of refrigerator doors was clearly intended to apply to abandoned appliances. By their own terms these laws are inapplicable to refrigerators being used for the purpose for which they were originally designed.
Likewise, a refrigerator is not dangerous, unhealthy *191or offensive and is not likely to annoy or injure citizens of the city under Alexandria City Code f 13-1-27.
The Court finds that the plaintiff was a trespasser when entering the apartment and that the defendant did not violate any duty of care. The demurrer is sustained.